Citation Nr: 0017498	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  89-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a perforation of the stomach, status post 
colostomy, with a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1988 and June 1989 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Milwaukee, Wisconsin and St. Louis, 
Missouri denied, in pertinent part, the veteran's claims for: 
(1) service connection for diabetes mellitus; (2) an 
evaluation in excess of 20 percent for cervical 
radiculopathy; (3) an evaluation in excess of 20 percent for 
residuals of a perforation of the stomach; (4) an evaluation 
in excess of 10 percent for a gunshot wound of the right 
calf; and (5) a total disability evaluation based on 
individual unemployability.  

In a decision dated July 1990, the Board granted the 
veteran's claim of entitlement to service connection for 
diabetes mellitus and remanded all of the other claims noted 
above pending an evaluation by the RO of the veteran's 
service-connected diabetes mellitus.  While the appeal was in 
remand status, three of the four claims remanded were either 
granted or withdrawn.  By rating decision dated November 
1990, the RO granted the veteran a total disability 
evaluation based on individual unemployability.  During a 
hearing held at the RO in September 1997, and in a VA Form 9 
(Appeal to Board of Veterans' Appeals) received in July 1997, 
the veteran withdrew his claims of entitlement to an 
evaluation in excess of 10 percent for a gunshot wound of the 
right calf and entitlement to an evaluation in excess of 20 
percent for cervical radiculopathy.  In light of this 
procedural history, there is only one claim remaining before 
the Board for appellate review: entitlement to an evaluation 
in excess of 20 percent for the veteran's stomach disability.  
In a supplemental statement of the case issued in January 
1998, the RO recharacterized the veteran's service-connected 
stomach disability to include a ventral hernia.  This change 
is reflected on the first page of this decision.  



REMAND

The veteran claims that the evaluation currently assigned 
residuals of a stomach perforation, status post colostomy, 
with a ventral hernia should be increased to reflect more 
accurately the severity of his symptomatology.  He also 
claims that he should be assigned a separate evaluation for 
one of the residuals of his disability, namely, a painful 
scar on his left flank.  Additional development by the RO is 
necessary before the Board can decide the veteran's claim.

At a hearing held at the RO in September 1997, the veteran 
alleged that residuals of his stomach perforation had 
worsened.  Thereafter, the RO afforded the veteran a VA 
examination, but the examiner was instructed to evaluate the 
veteran's diabetes mellitus only.  The veteran has not had 
his stomach or digestive system evaluated by the VA since 
March 1997, before he alleged that his disability had 
worsened.  In light of this fact, the Board agrees with the 
veteran's representative, whose contentions are set forth in 
written statement dated January 1999, that the veteran should 
be afforded another VA examination for the purpose of 
determining the current level of impairment caused by 
residuals of his stomach perforation.  

In addition, the record reflects that there are outstanding, 
possibly pertinent medical records that need to be obtained 
in support of the veteran's claim.  In 1997 and 1998, the 
veteran submitted letters from E. L. Frazer, M.D., and 
Giuseppe Aliperti, M.D., which indicate that the veteran has 
been receiving treatment of his service-connected stomach 
disability from these physicians and Carlos Pizzimbono, M.D.  
However, records of this treatment have not been associated 
with the claims file.

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for his service-
connected stomach disability since 1987, 
when he filed his claim for an increased 
evaluation.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
pertinent treatment records not already 
contained in the claims file, including 
those from the offices of E. L. Frazer, 
M.D., Giuseppe Aliperti, M.D., and Carlos 
Pizzimbono, M.D.

2.  The RO should then afford the veteran 
a VA examination to ascertain the 
severity of his service-connected 
residuals of a perforation of the 
stomach, status post colostomy, with a 
ventral hernia.  The RO should send 
notification of the scheduled examination 
to the veteran's latest address of 
record, and warn him that a failure to 
report to the examination might result in 
an unfavorable decision.  The RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies deemed necessary are conducted, 
the examiner should list all objective 
findings of the veteran's service-
connected stomach disability, including 
any scars, and indicate, utilizing the 
nomenclature set forth in the rating 
schedule, the level of impairment caused 
by this disability.  If the examiner 
finds that the veteran has scarring as a 
result of his service-connected stomach 
disability, he or she should distinguish 
the symptomatology associated with that 
scarring.  The examiner should express 
the rationale on which he or she bases 
his or her opinion.

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Following the receipt of the VA 
examination report, the RO should 
readjudicate the veteran's claim.  In so 
doing, the RO should consider whether the 
veteran is entitled to a separate 
evaluation for a scar or scars related to 
his service-connected stomach disability.  
If the RO does not grant the benefit 
sought, it should furnish the veteran and 
his representative a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional medical 
information, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with this claim.  
However, he is not obligated to act unless otherwise 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




